UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21556 Perritt Funds, Inc. (Exact name of registrant as specified in charter) 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Gerald W. Perritt, 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Name and address of agent for service) 312-669-1650 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2010 Date of reporting period:July 31, 2010 Item 1. Schedule of Investments. Perritt Emerging Opportunities Fund Schedule of Investments July 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 97.25% Aerospace & Defense - 2.86% Astronics Corp.(a) $ CPI Aerostructures,Inc.(a) Kratos Defense & Security Solutions, Inc.(a) OSI Geospatial,Inc.(a) Air Transport - 1.10% AeroCenturyCorp.(a) Auto Parts & Equipment - 0.89% SORL Auto Parts,Inc.(a) Biotechnology - 1.01% BioClinica, Inc.(a) Commonwealth Biotechnologies, Inc.(a) IsoRay, Inc.(a) Building Materials - 1.10% MFRI,Inc.(a) U.S. Home Systems,Inc.(a) Business Services - 7.81% Acorn Energy,Inc.(a) BrandPartners Group,Inc.(a) Fortune Industries, Inc.(a) GP StrategiesCorporation(a) Innodata Isogen, Inc.(a) MicroFinancial, Inc. Newtek Business Services,Inc. Perceptron, Inc.(a) Questar Assessment, Inc.(a)(c) RCM Technologies, Inc.(a) RentrakCorporation(a) SmartPros Ltd. WidePoint Corp.(a) Chemical & Related Products - 2.44% Flexible Solutions International,Inc. (Acquired 4/13/05, Cost $375,000) (a)(b) Flexible Solutions International,Inc.(a) KMG Chemicals,Inc. TOR Minerals International, Inc.(a) Trinity Biotech PLC - ADR(a) Computers & Electronics - 8.67% ADDvantage Technologies Group,Inc.(a) Astro-Med, Inc. Concurrent Computer Corporation(a) CyberOpticsCorp.(a) Dot Hill Systems Corp.(a) iGO, Inc.(a) LRAD Corp.(a) NAPCO Security Systems,Inc.(a) Rimage Corp.(a) Socket Mobile, Inc.(a) Spectrum Controls, Inc.(a) Wells-Gardner Electronics Corp.(a) Williams Controls,Inc.(a) Construction & Engineering - 0.64% KSW,Inc. Consumer Products - Distributing - 0.13% China 3C Group(a) Consumer Products - Manufacturing - 7.15% AT Cross Co.(a) Charles & Colvard Ltd.(a) China Intelligent Lighting and Electronics, Inc.(a) Emerson Radio Corp. Flexsteel Industries Heelys, Inc.(a)(b) Motorcar Parts of America,Inc.(a) Tandy Brands Accessories, Inc.(a) Electronic Equipment & Instruments - 4.75% Allied Motion Technologies, Inc.(a) Espey Manufacturing & ElectronicsCorp. Frequency Electronics, Inc.(a) Iteris, Inc.(a) Magnetek, Inc.(a) O.I.Corporation Schmitt Industries, Inc.(a) Universal Power Group, Inc.(a) Energy & Related Services - 1.17% China Solar & Clean Energy Solutions, Inc.(a)(b) Mitcham Industries,Inc.(a) TGC Industries,Inc.(a) Environmental Services - 1.58% Envoy Capital Group, Inc.(a) Perma-Fix Environmental Services(a) TurboSonic Technologies,Inc.(a) Versar, Inc.(a) Financial Services - 5.92% B of I Holding,Inc.(a) Bank of Commerce Holdings Hennessy Advisors, Inc.(c) HopFed Bancorp, Inc. Pacific Premier Bancorp(a) Riverview Bancorp, Inc. Virtus Investment Partners, Inc.(a) Food - 3.17% Armanino Foods of Distinction, Inc. G. Willi-Food International Ltd.(a) John B. Sanfilippo & Son, Inc.(a) New Dragon Asia Corp.(a) Overhill Farms, Inc.(a) Willamette Valley Vineyards,Inc.(a) Health Care Providers & Services - 1.28% Adcare Health Systems, Inc.(a) American Caresource Holdings, Inc.(a) Insurance - 0.13% Majestic Capital Ltd.(a) Leisure - 1.74% Century Casinos, Inc.(a) Cybex International,Inc.(a) Full House Resorts, Inc.(a) IA Global, Inc.(a) Medical Supplies & Services - 10.34% AdvanSource Biomaterials Corporation(a) Allied Healthcare International, Inc.(a) Allied Healthcare Products(a) American BIO MedicaCorp.(a) American Medical Alert Corporation Birner Dental Management Services, Inc. Carriage Services,Inc.(a) Flamel Technologies S.A. - ADR(a) HearUSA,Inc.(a) Hooper Holmes, Inc.(a) iCAD, Inc.(a) Iridex Corporation(a) Lakeland Industries, Inc.(a) NovaMed, Inc.(a) Ophthalmic Imaging Systems(a) PHC, Inc.(a) Synergetics USA, Inc.(a) Transcend Services, Inc.(a) Minerals & Resources - 0.44% Golden Odyssey Mining,Inc.(a) Vista Gold Corp.(a) Motion Pictures - 0.84% Ballantyne Strong,Inc.(a) Oil & Gas - 4.38% CE Franklin Ltd.(a) Far East EnergyCorp. (Acquired 12/31/04, and 10/31/05, Cost $275,000) (a)(b) Far East Energy Corp.(a) Gasco Energy, Inc.(a) Hallador Energy Co. Magellan Petroleum Corp.(a) Magnum Hunter Resources Corp.(a) Retail - 3.21% AC Moore Arts & Crafts, Inc.(a) GTSICorp.(a) Hastings Entertainment, Inc.(a) PC Mall, Inc.(a) Road & Rail - 0.30% Covenant Transportation Group, Inc. - Class A(a) Semiconductor Related Products - 7.01% 8x8, Inc.(a) Amtech Systems, Inc.(a) AXT,Inc.(a) FSI International, Inc.(a) On Track Innovation Ltd.(a) Ramtron InternationalCorp.(a) SpartonCorporation(a) Software - 5.35% American Software, Inc. - Class A ARI Network Services, Inc.(a) Bsquare Corp.(a) Clicksoftware Technologies Ltd.(a) CryptoLogic Ltd. CTI Group Holdings, Inc.(a) Evolving Systems, Inc.(a) Invictus Financial, Inc.(a)(c) Navarre Corp.(a) Network Engines, Inc.(a) Versant Corp.(a) Specialty Manufacturing - 8.69% Alamo Group, Inc. Baldwin Technology Company,Inc. - Class A(a) Core Molding Technologies, Inc.(a) CTI Industries Corp.(a) Digital Ally, Inc.(a) Friedman Industries Hurco Companies,Inc.(a) LMI Aerospace, Inc.(a) Manitex International,Inc.(a) Nobility Homes, Inc.(a) Northern Technologies International Corp.(a) RF Monolithics, Inc.(a) Universal Stainless & Alloy(a) Worldwide Energy & Manufacturing USA, Inc.(a)(b) Telecommunications - 2.46% City Telecom HK Ltd. Globecomm Systems,Inc.(a) Management Network Group, Inc.(a) Micronetics, Inc.(a) Relm WirelessCorporation(a) XETA Technologies, Inc.(a) Transportation - 0.69% FreeSeas, Inc.(a) Seanergy Maritime Holdings Corp.(a) Waste Management - 0.00% Pure Earth, Inc.(a) TOTAL COMMON STOCKS (Cost$95,691,700 $ PREFERRED STOCKS - 0.24% Pure Earth, Inc. Preferred Shares, 10.00% (b)(c) $ TOTAL PREFERRED STOCKS (Cost$200,000) $ Contracts Value WARRANTS - 0.00% Worldwide Energy & Manufacturing USA, Inc. Warrants (Acquired 1/26/10, Cost $0) Expiration: 1/26/15, Exercise Price $5.65 (a)(b)(c) $ 0 TOTAL WARRANTS (Cost$0) $ 0 Principal Amount Value FIXED INCOME SECURITIES - 0.30% $ Monmouth Capital Corporation (Acquired 3/30/05, Cost $250,000) 8.000%, 03/30/2015 (b)(c) $ TOTAL FIXED INCOME SECURITIES (Cost$250,000) $ Shares Value SHORT TERM INVESTMENTS - 2.55% Fidelity Institutional Money Market Fund, 0.246% $ TOTAL SHORT TERM INVESTMENTS (Cost$2,115,109) $ Total Investments (Cost$98,256,809)- 100.34% $ Liabilities in Excess of Other Assets - (0.34)% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Restricted under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2010, the value of restricted securities amounted to $2,230,167 or 2.69% of Net Assets. (c) The prices for these securities were derived from an estimate of fair market value using methods approved by the Fund's Board of Directors. Thesesecurities represent $734,072 or 0.88% of the Fund's Net Assets. The cost basis of investments for federal income tax purposes at July 31, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Security Valuation Financial Accounting Standards Board ("FASB") accounting standards codification "Fair Value Measurements and Disclosures" Topic 820 ("ASC 820"), establishes an authoritative definition of fairvalue and sets out a hierarchy for measuring fair value. ASC 820 requires additional disclosures about the various inputs used todevelop the measurements of fair value.These inputs aresummarized in the three broad levels listed below: ●Level 1 - Quoted prices in active markets for identical securities ●Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) ●Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used tovalue the Fund's net assets as of July 31, 2010: Description Level 1 Level 2 Level 3 Total Investments in Securities Common Stocks Consumer Discretionary $ 813,000 $- Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunication Services - - Total Common Stocks - Preferred Stock Industrials - - Total Preferred Stock - - Fixed Income Real Estate Investment Trusts - - Total Fixed Income - - Short Term Investments - - Total Investments in Securities $ 813,000 Below is a reconciliation that details the activity of securities in Level 3 in the Emerging Opportunities Fund since the adoption of the pronouncement on November 1, 2009 to July 31, 2010: Beginning Balance - November 1, 2009 $ 250,000 Net purchase/(sales) Transfer in/(out) of Level 3 - Total realized and unrealized gains/(losses) - Accrued accretion/(amortization) - Ending Balance - July 31, 2010 $ 450,000 The industry classifications listed above are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive propertyof MSCI, Inc. and Standard & Poor Financial Services LLC. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Perritt Funds, Inc. By (Signature and Title) /s/ Michael J. Corbett Michael J. Corbett, President Date 9/17/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Michael J. Corbett Michael J. Corbett, President Date 9/17/2010 By (Signature and Title)*/s/ Samuel J. Schulz Samuel J. Schulz, Treasurer Date 9/20/2010 * Print the name and title of each signing officer under his or her signature.
